Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 13.

As to claim 1, the closest prior art of records, Anagnostou et al., (US PUB 2019/0228362 hereinafter Anagnostou) in view of Martin et al., (US PUB 2018/0053401 hereinafter Martin), and further in view of Dalton, (US PUB 2011/0191284), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “executing the temporal event probability prediction model on sub-areas to each sub-area of all areas of the system of the spatial temporal data to generate first results comprising a relative spatial-temporal event probability for the each sub-area of the one or more locations of short-term planning”, when taken in the context of claims as a whole.  
Dependent claims 2, 3, and 6 are allowed as they depend upon allowable independent claim.
As to claim 7, this is a non-transitory computer readable medium claim of claim 1.  It is allowed for the same reason as to claim 1.


As to claim 7, this is an apparatus claim of claim 1.  It is allowed for the same reason as to claim 1.
Dependent claims 14 – 15, 18 - 19 and 21 are allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Dokic et al., (“Predictive Risk Management for Dynamic Tree Trimming Scheduling for Distribution Networks”, IEEE, Vol. 10, Issue 5, 09-03-2018), discloses a predictive model for distribution feeder vegetation management using a variety of factors from historical outage data, historical weather data, etc. (title, abstract).
Taft, (US PAT 8,892,375), discloses a method for power grid outage and fault condition management, wherein outage intelligence application may notify a central power authority of an outage occurrence enabling location and correction of the outage 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194